























Effective as from April 30, 2008




between




Medina Group Limited




as Assignor




and




Sentry Petroleum (Australia) Pty. Ltd.




as Assignee













_________________________________







ASSIGNMENT AGREEMENT




__________________________________














Assignment Agreement

1 of 8







--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT







THIS ASSIGNMENT AGREEMENT made effective as of the 30th day of April, 2008 is
between:




·

Medina Group Limited, a company duly incorporated in Hong Kong with address for
delivery and notice located at 738 Burke Road, Suite 112 Camberwell  VIC  3124
(the "Assignor"); and




·

Sentry Petroleum (Australia) Pty. Ltd., a company duly incorporated in
Australia, with address for notice and delivery located at 38 Milson Street,
South Perth  WA  6151 Australia (the “Assignee”)




RECITALS




A.

WHEREAS the Assignor is the legal and beneficial holder of the rights and
obligations under the Authority to Prospect #865 (“ATP865”), a copy of which
Authority to Prospect is attached hereto as Exhibit I.




B.

WHEREAS the Assignee is interested in purchasing from the Assignor all of the
Assignor’s respective rights and obligations under ATP 865, and the Assignor is
interested in selling such rights and obligations to the Assignee.




OPERATIVE PROVISIONS




NOW THEREFORE THIS AGREEMENT WITNESSES THAT the parties hereto agree as follows:




Section 1.

Interpretation.




1.1

In this Agreement, except as otherwise expressly provided or as the context
otherwise requires:

 “Effective Date” means the date first above written;

“Expenditures” means all direct or indirect costs and expenses incurred by the
Assignee in respect of prospecting and exploring the Property after the
Effective Date of this Agreement. The certificate of the Controller or other
financial officer of the Assignee, together with a statement of Expenditures in
reasonable detail, shall be prima facie evidence of such Expenditures;

 

1.2

For the purposes of this Assignment Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

(i)

the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Assignment Agreement as a whole and not to any particular part,
section or other subdivision of this Assignment Agreement;





Assignment Agreement

2 of 8







--------------------------------------------------------------------------------

(ii)

the headings are for convenience only and do not form a part of this Assignment
Agreement nor are they intended to interpret, define or limit the scope or
extent of this or any provision of this Assignment Agreement;

(iii)

any reference to an entity will include and will be deemed to be a reference to
any entity that is a permitted successor to such entity;

(iv)

words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa;

(v)

references to currency are references to United States dollars; and

(vi)

the time permitted to perform any obligation, requirement or thing to be done
“by” a certain date, includes that date.




Section 2.

Representations and Warranties:




2.1

Each Party represents and warrants to the other Parties hereto that:




(a)

it is a company duly incorporated, organized and validly subsisting under the
laws of its incorporating jurisdiction;

(b)

it has full power and authority to carry on its business and to enter into this
Assignment Agreement and any agreement or instrument referred to or contemplated
by this assignment Agreement;

(c)

neither the execution and delivery of this Assignment Agreement nor any of the
agreements referred to herein or contemplated hereby, nor the consummation of
the transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a Party;
and

(d)

the execution and delivery of this Assignment Agreement and the agreements
contemplated hereby will not violate or result in the breach of the laws of any
jurisdiction applicable or pertaining thereto or of its constating documents.




2.2

The Assignor represents and warrants to the Assignee that:




(a)

the Assignor is the holder of all rights granted to it under ATP 865, and has
not assigned, encumbered nor agreed to assign or encumber any of these rights
other than to the Assignee under this Assignment Agreement;

(b)

the Assignor undertakes to give all notices and receive all consents necessary
to effect the transfer of the Assigned Interest to the Assignee within 30
(thirty) days as from the Effective Date;

(c)

the Property is free and clear of all liens and encumbrances, and is in good
standing under the laws of Australia.

(d)

the assignor warrants the title and agrees to defend it against all parties
claiming an adverse interest to that of the Assignee.

(e)

all of the petroleum claims comprising the Property have been located in
accordance with the laws of Australia, and in accordance with local customs,
rules and regulations; and

(f)

there is no litigation, proceeding or investigation pending or threatened
against the Assignor with respect to the Property, nor does the Assignor know,
or have





Assignment Agreement

3 of 8







--------------------------------------------------------------------------------

any grounds to know after due enquiry, of any basis for any litigation,
proceeding or investigation which would affect the Property.




2.3

The representations, warranties and covenants herein­before set out are
conditions on which the Parties have relied in entering into this Assignment
Agreement and will survive the acquisition of the Assigned Interest.




Section 3.

Assignment:




3.1

The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
acquires from the Assignor, for the Consideration set forth in Section 3 hereof,
effective as of the Effective Date of this Assignment Agreement, all of the
Assignor’s respective rights and obligations under ATP 865 (the “Assigned
Interest”).




3.3

Notwithstanding the paragraph before, from and after the Effective Date of this
Assignment Agreement and for purposes hereof, the Assignee shall be considered
the owner of all rights and obligations arising from the Agreement, the terms
and conditions of ATP 865 and in accordance with all governing laws of
Queensland Australia and all applicable Federal laws and regulations. This
agreement and all rights and obligations hereunder are subject to the formal
approval of the assignment by the Environmental Protection Agency and the
Department of Mines and Energy. Should the assignment not be granted in whole or
in part this agreement shall become null and void.




Section 4.

Consideration.




4.1

As consideration for the Assigned Interest received hereof, the Assignee commits
to the following obligations to be fulfilled (the “Consideration”):




(a)

within five business days of the Effective Date, pay $7,500 to the order and the
direction of the Assignor or its appointed nominees as partial consideration for
certain previous expenditures on the Property by the Assignor;

(b)

Assume the Work programme as follows:




ATP865 Work Program and Indicative Expenditure




1.1.2

Year

a.1.2 Proposed Work Program

Indicative Expenditure

($A)

·

Year 1

·

G, G & E studies

Reprocess approx 300 km of 2D seismic,

100,000

140,000

·

Year 2

G,G & E studies

100,000

·

Year 3

·

Acquire and process 100km 2D Seismic

G,G & E studies

1,000,000

       100,000





Assignment Agreement

4 of 8







--------------------------------------------------------------------------------





·

Year 4

·

G,G & E studies

1 conventional exploration well to approx 2,000m (not 2,0000m) to test Eromanga
or Adavale prospect

100,000




2,750,000

1.1.7

Total

 

4,290,000

(c)

Pay Assignee a Gross Overriding Royalty of 0.5%.

Section 5.

Confidential Information

5.1

No information furnished by the Assignee to the Assignor hereunder in respect of
the activities carried out on the Property by the Assignee, will be published by
the Assignor without the written consent of the Assignee, but such consent in
respect of the reporting of factual data will not be unreasonably withheld, and
will not be withheld in respect of information required to be publicly disclosed
pursuant to applicable securities or corporate laws. This provision shall
terminate two years after the termination of this Assignment Agreement.




Section 6.

Notices.




6.1

All notices and other communications in connection with this Assignment
Agreement must be in writing and given by (i) hand delivery (ii) through a major
international courier service, or (iii) facsimile transmissions, in each case
addressed as specified below or in any subsequent notice from the intended
recipient to the party sending the notice. Such notices and communications will
be effective upon delivery if delivered by hand, upon receipt if sent by
international courier service, or upon receipt if sent by facsimile
transmission. Notices shall be addressed as follows:

Name: Medina Group Limited,

Address: 738 Burke Road, Suite 112, Camberwell,  VIC  3124

Name: Sentry Petroleum (Australia) Pty Ltd,

Address: 38 Milson Street, South Perth,  WA  6151, Australia

Phone: 61-8-9474 1092

Attention: Raj Rajeswaran, Director




Section 7.

Governing Law.




7.1

THIS ASSIGNMENT AGREEMENT AND ANY DISPUTE ARISING HEREUNDER WILL BE GOVERNED BY
THE LAWS OF QUEENSLAND, AUSTRALIA WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PROVISIONS THEREOF.




7.2

EACH OF THE ASSIGNEE AND THE ASSIGNOR HEREBY IRREVOCABLE SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF QUEENSLAND AUSTRALIA, IN RESPECT OF ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY THE ASSIGNOR OR THE ASSIGNEE,
RESPECTIVELY, ARISING UNDER THIS ASSIGNMENT AGREEMENT.




Section 8.

Entire Agreement.








Assignment Agreement

5 of 8







--------------------------------------------------------------------------------

8.1

This Assignment Agreement represents the final agreement between the parties
with respect to the subject matter hereof and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.











Assignment Agreement

6 of 8







--------------------------------------------------------------------------------

Section 9.

Execution in Counterparts.




9.1

This Assignment Agreement is executed in counterparts and by the parties hereto
in separate counterparts, each of which when so executed will be deemed to be an
original and both of which when taken together will constitute one and the same
agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed  as of the date first above written.







Median Group Limited







By:

On Behalf of Medina Group Limited

Title:




Sentry Petroleum Australia Pty Ltd




 

By:______________________

Name: Raj Rajeswaran

Title:  President Director

 








Assignment Agreement

7 of 8







--------------------------------------------------------------------------------

Exhibit I




Authority to Prospect No865 pursuant to Petroleum and Gas (Production and
Safety) Act 2004, Section 41(1) – Awarded to Median Group Limited by Department
of Mines and Energy, Queensland Australia











Assignment Agreement

8 of 8





